Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following is in response to amendment filed 09/15/20
Applicant argues that the newly amended claim 1 containing the limitations “the end portion surrounding opposite ends of a bushing member and comprising a welding hole between the opposite ends”, “an exposed portion exposed form the end portion through the welding hole”, and “the exposed portion being at a central position between the opposite ends of the bushing member, and being exposed from the end position and facing the first end plate” are not taught or made obvious by the cited prior art. 
The examiner agrees with the applicant that the newly amended limitations overcome the previous rejections.
Allowable Subject Matter
Claims 1-10 and 13 - 21 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the battery pack of claim 1.
	Further, the cited closest prior art, Park US20150004469A1, teaches coupling the end plate to the end block when the bushing member is being held by the end plate.
Then, the secondary reference, Kim US20180166660A1, teaches coupling the end block to the bushing when the bushing is held by the end block, but does not weld the bushing member to the end plate.

For at least this reasons claim 1 is allowable over the prior art. Claims 2 – 10 and 13 – 21 are allowable for their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                    
/Haroon S. Sheikh/Primary Examiner, Art Unit 1724